Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed May 2, 2022. Applicant’s reply to the restriction/election requirement of December 2, 2021 has been entered. Claims 2, 4, 6, 8-12, 14, 16, and 19-21 have been canceled. Claims 1, 3, 5, 7, 13, 15, 17, 18, and 22-27 are pending in the application. 
Priority
Applicant’s claims for the benefit of prior-filed U.S. Patent Application Nos. 63/072,848 and 63/227,279, filed August 31, 2020 and July 29, 2021, respectively, under 35 U.S.C. 119(e), are acknowledged. 
Election/Restrictions
Applicant’s election of Group I, claims 1-20, is acknowledged. Applicant’s elections of i) “an X-ray diffraction pattern with peaks at 5.2, 9.0, 14.4, and 17.7” as the species of X-ray diffraction pattern, ii) “an ssNMR spectrum characterized by resonances at 23.35, 124.43, 126.78, 127.42, and 136.47 ppm” as the species of ssNMR spectrum, iii) “a DSC thermogram with three endothermic events having on onset at about 198.5 C and a peak at about 200.4 C, an onset at about 204.8 C and a peak at about 205.8 C, and an onset at about 213.9 C and a peak at about 216.3 C” as the species of DSC thermogram, iv) “crystalline form 2 of compound I” as the species of compound that is absent from the crystalline form I of compound I, and v) “tablet” as the species of pharmaceutical form are all also acknowledged. The Examiner has determined that claims 1, 3, 5, 7, 13, 17, and 18 read on the elected subject matter. 
Accordingly, claims 15 and 22-27 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on May 2, 2022. Claims 1, 3, 5, 7, 13, 17, and 18 are currently under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. The abstract as presented merely discloses crystalline forms of compound I, which are known in the art. At the very least, the abstract should inform the reader of the properties which Applicant has now found for these crystalline forms, particularly the X-ray diffraction pattern described in claim 1. 
2. The abstract references a method of making a composition. If Applicant’s invention pertains to a new method, the abstract should recite the key requisite active steps of the method, particularly those that are new to the art, and not merely recite that there is a generic method of making a composition. 
3. The abstract should not refer to purported merits or speculative applications of the invention. 
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because of the following:
1. Figures 4, 8, 12, and 16 lack a y-axis altogether, as well as a label for the y-axis showing the parameter depicted and the units
2. Figures 17 and 18 lack a proper label for the y-axis and also for the x-axis showing the parameter depicted and the units.  
3. Figures 19, 20, and 21 lack a proper label for the x-axis showing the parameter depicted and the units.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, and 13 are objected to because of the following:
1. Claim 1 begins with a recitation of “Crystalline Form 1 of”, which is improper. The claim should begin with “A crystalline form of”, and then when the crystalline form is defined as being of Compound I and having the described X-ray diffraction pattern, then Applicant may label this crystalline form “crystalline Form 1” or merely “Form 1”, similarly to how the claim first recites and clearly defines the actual chemical compound and then labels this specific compound “Compound I”. 
2. Claim 7 contains an extraneous colon between “events having” and “an onset of”. 
3. Claim 13 does not end in a period as required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 is directed to “crystalline Form 1” of Compound I. However, claim never actually defines “crystalline Form 1”, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of “crystalline Form 1”. Indeed, its not even clear if “crystalline Form 1” is being defined precisely as the crystalline form having the described X-ray diffraction pattern, or if, alternatively, “crystalline Form 1” can have a wide variety of X-ray diffraction patterns, but the claim is merely limiting “crystalline Form 1” to the particular X-ray diffraction pattern described. 
2. One of ordinary skill in the art cannot definitively ascertain whether “crystalline Form 1” is necessarily in powder form. 
3. Since claim 1 is directed to “crystalline Form 1”, one of ordinary skill in the art would no doubt understand claim 1 to be directed exclusively to “crystalline Form 1” only. However, in view of dependent claims 17 and 18 (i.e. which must further limit claim 1), it would appear that claim 1 is open to the further inclusion of at least “crystalline Form 2” and presumably any other crystalline and even non-crystalline forms of Compound I, and even in substantial amounts or majority amounts. Indeed, in view of dependent claims 17 and 18, the “crystalline Form 1” of Compound I could even be substantially free of “crystalline Form 1”. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of “crystalline Form 1”. 
4. From the label “crystalline form 1”, one of ordinary skill in the art would generally understand the crystal structure being claimed to be one specific, fixed structure. However, in view of dependent claims 3, 5, 7, and 13, it would appear that “crystalline Form 1” of claim 1 either could or could not have the recited properties recited in dependent claims 3, 5, 7, and 13. It would appear that “crystalline Form 1” is not merely one specific, fixed crystal structure, but rather a variety of crystal structures taking on numerous forms. In further view of dependent claims 17 and 18, which suddenly bring in “crystalline Form 2”, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 13 stipulates in a wherein clause that the parameters are “substantially equal to” those recited, which renders the claim indefinite. The phrase “substantially equal to” is arbitrary, relative and subjective, and one of ordinary skill in the art cannot definitively ascertain whether “substantially equal” necessarily includes or necessarily excludes “equal”, and to what extent the parameter can deviate from those values and still be “substantially equal”. 
Claims 17 and 18, each of which depends from claim 1, recite “crystalline Form 2”, which renders the claim indefinite for the following reasons:
1. Claim 1 is directed specifically to “crystalline Form 1”. Hence, there is insufficient antecedent basis for “crystalline Form 2”. 
2. Claims 17 and 18 do not define “crystalline Form 2” in any manner whatsoever. Claims must stand alone to define the invention, and should not rely on the specification, drawings, or any other extraneous sources to give them meaning. 
3. As noted, supra, claim 1 is directed specifically to “crystalline form 1”, which one of ordinary skill in the art would generally understand to be one specific, fixed crystal structure. Nobody of ordinary skill in the art would understand a claim directed specifically to “crystalline Form 1” itself, which contains “crystalline Form 2” in any amount, even less than 1% w/w. One of ordinary skill in the art thus cannot make heads or tails of the actual subject matter being claimed. 
Claim 17 stipulates in a wherein clause that “crystalline Form 1” is “substantially free” of crystalline Form 2”, which renders the claim indefinite. The phrase “substantially free” is arbitrary, relative and subjective, and one of ordinary skill in the art cannot definitively ascertain whether “substantially free” necessarily includes or necessarily excludes “totally free”, and to what extent “crystalline Form 1” includes “crystalline Form 2” and yet is still “substantially free” of “crystalline Form 2”.
Claims 3, 5, 7, 13, 17, and 18 are (also) indefinite for depending from an indefinite claim.
Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1, 3, 5, 7, 13, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of U.S. Patent No. 8,362,073. 
Applicant’s elected subject matter is directed to a crystalline form of 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid, wherein the crystalline form has the properties recited in the claims. 
Claims 9 and 15 of U.S. Patent No. 8,362,073 disclose 2-[4-Methoxy-3-(2-m-tolyl-ethoxy)-benzoylamino]-indane-2-carboxylic acid (i.e. 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 8,362,073 provides that the compound 2-[4-Methoxy-3-(2-m-tolyl-ethoxy)-benzoylamino]-indane-2-carboxylic acid (i.e. 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid) is in crystalline form.
Since claims 9 and 15 of U.S. Patent No. 8,362,073 disclose the exact same compound, and the disclosure provides that this compound is also in crystalline form, Applicant’s claims are not patentably distinct from those of U.S. Patent No. 8.362,073, even if U.S. Patent No. 8.362,073 did not expressly report the properties of the crystalline compound that Applicant reports. The burden is now on the Applicant to prove that the crystalline compound of U.S. Patent No. 8.362,073 does not have and cannot have the properties of Applicant’s crystalline compound.
II. Claims 1, 3, 5, 7, 13, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 23, and 33 of U.S. Patent No. 9,328,071. 
Applicant’s elected subject matter is directed to a crystalline form of 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid, wherein the crystalline form has the properties recited in the claims. 
Claims 11, 23, and 33 of U.S. Patent No. 9,328,071 disclose 2-[4-Methoxy-3-(2-m-tolyl-ethoxy)-benzoylamino]-indane-2-carboxylic acid (i.e. 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 9,328,071 provides that the compound 2-[4-Methoxy-3-(2-m-tolyl-ethoxy)-benzoylamino]-indane-2-carboxylic acid (i.e. 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid) is in crystalline form.
Since claims 11, 23, and 33 of U.S. Patent No. 9,328,071 disclose the exact same compound, and the disclosure provides that this compound is also in crystalline form, Applicant’s claims are not patentably distinct from those of U.S. Patent No. 9,328,071, even if U.S. Patent No. 9,328,071 did not expressly report the properties of the crystalline compound that Applicant reports. The burden is now on the Applicant to prove that the crystalline compound of U.S. Patent No. 9,328,071 does not have and cannot have the properties of Applicant’s crystalline compound.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (U.S. Patent Application Pub. No. 2011/0152290).
Applicant Claims
Applicant’s elected subject matter is directed to a crystalline form of 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid, wherein the crystalline form has the properties recited in the claims. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Schaefer et al. disclose a crystalline form of 2-[4-Methoxy-3-(2-m-tolyl-ethoxy)-benzoylamino]-indane-2-carboxylic acid (i.e. 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid) (see e.g. Example 14). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Schaefer et al. do not anticipate the presently claimed subject matter because Schaefer et al. do not expressly report the X-ray powder diffraction pattern of the crystalline compound, and the various other properties Applicant has measured. However, the Schaefer et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Schaefer et al., outlined supra, to devise Applicant’s presently claimed compound. 
Schaefer et al. disclose a crystalline form of 2-[4-Methoxy-3-(2-m-tolyl-ethoxy)-benzoylamino]-indane-2-carboxylic acid (i.e. 2-(4-methoxy-3-(3-methylphenethoxy)benzamido)-2,3-dihydro-1H-indene-2-carboxylic acid). 
Since Schaefer et al. disclose the exact same compound, and the compound is also in crystalline form, Applicant’s claims are not patentably distinct from Schaefer et al., even if Schaefer et al. did not expressly report the properties of the crystalline compound that Applicant reports. The burden is now on the Applicant to prove that Schaefer et al.’s crystalline compound does not have and cannot have the properties of Applicant’s crystalline compound. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617